                  Case 20-10343-LSS            Doc 2423         Filed 03/22/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                            Debtors.
                                                                 Ref. D.I. 868, 984, 1204, 1592, 1931 & 2389

                 ORDER GRANTING COMBINED SECOND INTERIM
         AND FINAL FEE APPLICATION OF HOTEL & LEISURE ADVISORS, LLC
           FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
                OF EXPENSES FOR APPRAISAL SERVICES RENDERED

             Upon the application (the “Application”)2 of the Boy Scouts of America and Delaware

BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”),

(a) granting final approval and allowance of compensation for professional services rendered by

H&LA during the period from June 18, 2020 to and including November 13, 2020 (the “Fee

Period”) in the aggregate amount of $88,000, (b) authorizing reimbursement of 100% of the actual

and necessary expenses incurred by H&LA during the Fee Period in connection with such services

in the amount of $11,301, and (c) authorizing the Debtors to pay to H&LA all of the foregoing

amounts, less any amounts previously paid to H&LA on account of such fees; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated February 29,




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Application.
              Case 20-10343-LSS           Doc 2423      Filed 03/22/21      Page 2 of 3




2012; and entry of this Order being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2);

and the Debtors having consented to the entry of a final order by this Court under Article III of the

United States Constitution; and venue of this proceeding and the Application in this District being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the notice of the

Application and opportunity for a hearing on the Application were appropriate under the

circumstances and no other notice need be provided; and all objections to the Application, if any,

having been withdrawn, resolved or overruled; and the relief requested in the Application being in

the best interests of the Debtors’ estates, their creditors and other parties in interest; and this Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The relief requested in the Application is GRANTED as set forth herein.

        2.      Compensation to H&LA for professional services rendered and expenses incurred

during the Fee Period is approved and allowed on a final basis in the aggregate amount of $99,301.

        3.      To the extent not already paid pursuant to the Retention Order, the Debtors are

authorized to remit payment to H&LA in the amount of $99,301, less all amounts previously paid

on account of such fees and expenses.

        4.      The Debtors and H&LA are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Application.

        5.      To the extent there is any inconsistency between the Application and this Order,

the provisions of this Order shall govern.

        6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                   2
             Case 20-10343-LSS         Doc 2423      Filed 03/22/21     Page 3 of 3




       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: March 22nd, 2021                        LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

                                                 3
